       Case 4:21-cv-00029-JAS Document 20 Filed 09/07/21 Page 1 of 3



 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
     MICHAEL A. AMBRI
 3   Assistant U.S. Attorney
     State Bar No. 021653
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7449
 6   Email: michael.ambri@usdoj.gov
     Attorneys for Defendant United States of America
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE DISTRICT OF ARIZONA

10     E.S.M., on his own behalf and on behalf
       of his minor child, H.S.S.,                             CV-21-00029-TUS-JAS
11
                        Plaintiff,                         STIPULATED MOTION
12                                                     TO HOLD ACTION IN ABEYANCE
              vs.
13                                                                 (Fourth Request)
       United States of America,
14
                        Defendant.
15
16          The parties jointly move the Court for an order holding this action in abeyance for

17   an additional sixty (60) days. In support of this motion, the parties state the following:

18          This action is one of several district court cases and administrative tort claims

19   pending nationwide arising from family separations at the U.S./Mexico border during the

20   prior administration. The United States and the group of counsel coordinating negotiations

21   on behalf of plaintiffs and claimants (“Coordinating Counsel”) continue to make significant

22   progress in their effort to reach a coordinated settlement of all pending cases and

23   administrative claims.

24          This action was stayed for an initial 14 days (See Docs. 14-15), and the stay has

25   been extended for periods of 60 days twice since that time (see Docs. 16-19). During the

26   stay period, the United States and Coordinating Counsel have continued to meet frequently

27   and have narrowed their differences on important elements of the settlement framework.

28   However, due to the scale and complexity of the settlement effort, additional time is needed
       Case 4:21-cv-00029-JAS Document 20 Filed 09/07/21 Page 2 of 3




 1   to reach a final agreement.
 2          To facilitate these ongoing discussions, the parties jointly request that this action,
 3   including all proceedings and case deadlines, be held in abeyance for an additional sixty
 4   (60) days. In light of the breadth and complexity of the issues, the parties propose that at
 5   the close of this additional 60-day abeyance, the parties may, depending on the progress of
 6   the settlement discussions, seek an additional abeyance from the Court if further time is
 7   needed. The parties request that, if an additional abeyance is not sought, all existing
 8   deadlines be reset for an additional seventy-four (74) days from the date of this motion,
 9   making Defendant’s response to the Complaint due on November 20, 2021.
10          Counsel for Plaintiffs and the United States have conferred regarding this request
11   and have agreed to jointly move the Court to hold this action in abeyance. The party
12   submitting this motion has obtained the permission of all signatories hereto. A proposed
13   form of order is submitted herewith.
14          RESPECTFULLY SUBMITTED this 7th day of September, 2021.
15       COPPERSMITH BROCKELMAN PLC                      GLENN B. McCORMICK
16                                                       Acting United States Attorney
         /s/ Keith Beauchamp (with permission)           District of Arizona
17       KEITH BEAUCHAMP
         D. ANDREW GAONA                                 /s/ Michael A. Ambri
18
                                                         MICHAEL A. AMBRI
         SOUTHERN POVERTY LAW CENTER
19       Norma Ventura*                                  Assistant U.S. Attorney
         Gillian Gillers                                 Attorneys for Defendant United States
20
         James Knoepp*
21       P.O. Box 1287
         Decatur, GA 30031
22       Telephone: (404) 521-6700
         norma.ventura@splcenter.org
23       gillian.gillers@splcenter.org
24       jim.knoepp@splcenter.org

25       SOUTHERN POVERTY LAW CENTER
         Paul R. Chavez*
26       P.O. Box 370037
         Miami, FL 33137
27       Telephone: (786) 347-2056
         paul.chavez@splcenter.org
28


                                                 -2-
       Case 4:21-cv-00029-JAS Document 20 Filed 09/07/21 Page 3 of 3



         COVINGTON & BURLING LLP
 1       Matthew Schlesinger*
 2       Jason Carey*
         Teresa Park*
 3       Terra White Fulham*
         Patrick Lee*
 4       One CityCenter, 850 Tenth Street, NW
         Washington, DC 20001-4956
 5       Telephone: (202) 662-5581
 6       mschlesinger@cov.com
         jcarey@cov.com
 7       tpark@cov.com
         tfulham@cov.com
 8       plee@cov.com
 9       COVINGTON & BURLING LLP
         Jessica R. Hanson*
10       1999 Avenue of the Stars, Suite 3500
11       Los Angeles, CA 90067-4643
         Telephone: (424) 332-4800
12       jhanson@cov.com
13       Attorneys for Plaintiffs
14       *Admitted Pro Hac Vice
15
     Copy of the foregoing served by ECF this 7th day of September, 2021, upon:
16
     Keith Beauchamp
17   D. Andrew Gaona
     COPPERSMITH BROCKELMAN PLC
18   2800 N. Central Avenue, Suite 1900
     Phoenix, AZ 85004
19
     Gillian Gillers
20   Norma Ventura
     James M. Kneopp
21   SOUTHERN POVERTY LAW CENTER
     P.O. Box 1287
22   Decatur, GA 30031
23   Matthew J. Schlesinger
     Jason A. Carey
24   Terra White Fulham
     Patrick Lee
25   COVINGTON & BURLING LLP
     One City Center, 850 Tenth Street, NW
26   Washington, DC 20001-4956
27
     /s/ Pamela Vavra
28


                                                -3-
